Citation Nr: 1642424	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a chest/ sternum disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held in October 2011 before the undersigned. A transcript of that hearing is of record.

This matter was previously remanded for additional development in March 2012 and January 2015. The Board finds that the RO has substantially complied with the Remand directives and this matter is now appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative. Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA. The Veteran has not revoked The American Legion's general power of attorney, but, in a March 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter. In a subsequent April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


The issue of entitlement to service connection for a chest/sternum disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed rating decision issued in November 2001, the Board denied the Veteran's claim to reopen his claim for service connection for a chest/ sternum disability.

2. Presuming its credibility, evidence added to the record since the final rating decision issued in November 2001 is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a chest/ sternum disability.


CONCLUSIONS OF LAW

1. The November 2001 rating decision that denied the Veteran's claim to reopen his claim for service connection for a chest/ sternum disability is final. 38 U.S.C.A. § 7105 (c) (West 2001) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2015)].

2. Since the November 2001 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a chest/ sternum disability, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. With regard to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a chest/ sternum disability, without deciding whether the notice and development requirements of VCAA have been satisfied, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim, and the claim is reopened. This is so because the Board is reopening the claim and a decision at this point poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a chest/ sternum disability

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence. See 38 C.F.R. § 3.156 (2015).

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). Thus, the Board will proceed in the following decision to adjudicate new and material issues in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

In this case, the Veteran originally filed a claim for service connection for a chest injury in March 1966. In an October 1966 letter, the RO stated that the claim for service connection could not be evaluated because additional private medical evidence was needed. It was noted that the claim would be reconsidered should the Veteran submit a report of his hospital treatment, however, the Veteran contends that he had not received any correspondence from VA subsequent to his March 1966 claim. In July 1968, the Veteran sought to reopen his claim for service connection for a chest injury, and in a January 1969 rating decision, the RO denied the claim because the Veteran's treatment records found his chest condition to be acute, transitory, and responsive to treatment, resulting in no current residuals. See May 1966 VA examination. The Veteran did not appeal this decision, and, therefore, it became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In June 2001, the Veteran filed a new claim for a chest/ sternum injury. In a November 2001 rating decision, the RO denied the claim to reopen because new and material evidence had not been submitted. Specifically, the RO stated that the newly received private treatment records failed to contain any evidence directly related to the issue being considered. Instead, the newly added evidence related to chest pain from the year 2000 and it contained no evidence to show that the current chest pain complaints are in any way related to active service. The Veteran did not appeal this decision, and, therefore, it became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

However, since the November 2001 rating decision, new and material evidence has been added to the record. In October 2008, January 2009, and March 2015 Statements in Support of the Claim, the Veteran asserts that he was attacked in service by his drill sergeant. The Veteran contends that in 1965 his drill sergeant beat him and broke his chest, and that there was a Court Martial against the sergeant. He notes that he was too ashamed and afraid to mention the attack before, but that he has tried to get disability before. In a July 2009 Notice of Disagreement, the Veteran asserts that he received treatment in September 1965 for a chest fracture that he reported was due to him falling on a footlocker. However, he now asserts that the injury was not from a fall, but rather from his drill sergeant's abuse, and that he was threatened to lie about the assault and injury. See July 2009 Notice of Disagreement.

Additionally, in October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the record since the November 2001 rating decision. At the October 2011 videoconference hearing, the Veteran explained that he was abused by his drill sergeant, stating that "[h]e just kept punching me and punching me over my chest . . . ." The Veteran testified that he was beat until he could not breathe and was eventually rushed to the hospital, where he lied about the incident due to threats. Moreover, the Veteran asserts that at the hospital he received X-rays, which indicated a fractured sternum. The Veteran notes having pain and tightness in his chest since service.

VA treatment records from November 2009 to May 2012 indicate continued complaints of chest pains and continued treatment for such. January 2010 and August 2010 private treatment records have also been added to the record. Such records note the Veteran's assertions that he was abused while in service and suffered a chest/ sternum injury.

In a March 2014 Statement in Support of the Claim, the Veteran identified that he received treatment at the Beaufort Naval Hospital from August 1965 to October 1965. Additionally, the Veteran indicated that there should be legal documents from the Court Martial of Paris Island, South Carolina, for Staff Sergeant Sharquette in early 1966. 

The Board has determined that the evidence submitted is both new and material. The additional evidence provided in the record was received by VA after the issuance of the November 2001 rating decision and could not have been considered by prior decision makers. The evidence added to the claims file is also material to the claim. Evidence is material when, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim. Because the evidence provided here relates to the Veteran's experiences and injury in service, as well as current symptoms, such evidence could reasonably substantiate the claim were the claim to be reopened. Id. at 118. 

Nevertheless, the Board again notes that, as provided in Shade, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Additionally, the Board notes that such new evidence may be sufficient to reopen a claim in that it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even if it is not enough to convince the Board to grant the claim. See Hodge, 155 F.3d at 1363.

Therefore, as new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a chest/ sternum disability is warranted. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for a chest/ sternum disability is reopened; to this extent, the appeal is granted.


REMAND

The Veteran contends that he has a chest/sternum disability as a result of his service. The Veteran asserts that he was abused by his drill sergeant, who took the butt of his rifle and caused a fracture to his sternum while in service. See October 2008, January 2009, and March 2015 Statements in Support of the Claim; see October 2011 videoconference hearing transcript. The Veteran's testimony is corroborated by an October 1965 treatment record from the U.S. Naval Hospital in South Carolina, which indicates tenderness over the entire length of the sternum, especially over the mid-portion. The treatment record reports abuse by the drill instructor, with the Veteran reporting that he was made the "house mouse" and that he was beat with the butt of the rifle, which caused his chest injury.

Moreover, a September 1965 service treatment record indicates an injury of the Veteran's sternum caused by the Veteran tripping and falling while running and striking his chest on a footlocker. The record reports a contusion of the sternum in the manubrium area. However, the Veteran now asserts that this chest injury was not the result of a trip and fall, but that it was the result of abuse by his drill sergeant, who used the butt of his rifle to injure his chest. See October 2011 videoconference hearing transcript.

The Board finds that a VA examination is needed on remand. The Veteran was last afforded a VA examination in May 1966, during which the examiner found no significant pulmonary or pleural pathology. However, since the examination, additional medical and lay evidence has been added to the record. June 2001 private treatment records report the Veteran's complaints of chest pains, to include recurrent pains that feel like he is getting kicked in the chest. Additionally, an April 2000 private treatment record by K. A. K., M.D., reports recurrent chest discomfort with a diagnosis of noncardiac chest discomfort. A November 2001 private treatment record notes complaints of atypical pinpoint chest pains, with an assessment of poorly controlled chest pain. VA treatment records from November 2009 to May 2012 indicate continued complaints of chest pains and continued treatment for such. The Veteran's October 2011 videoconference hearing testimony notes symptoms of chest pains since service. 

Given the additional evidence of symptomatology and additional testimony as to the incident in service, the Board remands the issue of entitlement to service connection for a chest/sternum disability for a new VA examination to clarify the Veteran's diagnosis and for an opinion as to the etiology of any such diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated VA treatment records and any private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2.  Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's chest/ sternum disability. The electronic claims file, to include the Veteran's service treatment records, VA and private treatment records, and statements, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current chest/ sternum disability is related to his active duty service, to include the reported assault by the drill sergeant with the use of the butt of the rifle, and to include the reported trip and fall on the footlocker while running. 

The examiner's attention is directed to the Veteran's October 2011 videoconference hearing testimony and lay statements in conjunction with his service treatment records. The examiner's attention is also directed to the September 1965 service treatment record and October 1965 Beaufort U.S. Naval Hospital treatment record.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655  (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


